Citation Nr: 0904037	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  05-01 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
glaucoma and if so, whether the claim should be granted.

2.  Entitlement to service connection for bilateral eye 
disability other than glaucoma.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

4.  Entitlement to service connection for residuals of a 
broken neck with vocal cord injury.

5.  Entitlement to service connection for residuals of head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision rendered by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Board notes that in the March 2008 supplemental statement 
of the case, the RO clarified that it found no new and 
material evidence to reopen the claim of service connection 
for glaucoma and denied service connection for bilateral eye 
disability other than glaucoma on a de novo basis.  The Board 
agrees that these are two distinct claims, and addresses them 
separately in this decision.  


FINDINGS OF FACT

1.  In an unappealed March 1988 rating decision, service 
connection was denied for glaucoma.

2.  The evidence associated with the claims file subsequent 
to the March 1988 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim; is 
cumulative and redundant of evidence already of record; 
and/or is not sufficient to raise a reasonable possibility of 
substantiating the claim.

3.  A bilateral eye disability other than glaucoma was not 
present in service and is not etiologically related to 
service.

4.  The veteran does not have PTSD.

5.  Residuals of a broken neck with vocal cord injury were 
not present in service and are not etiologically related to 
service.

6.  Residuals of a head injury were not present in service 
and are not etiologically related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to 
reopen a claim of entitlement to service connection for 
glaucoma.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

2.  A bilateral eye disability other than glaucoma was not 
incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).

3.  PTSD was not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304(f) (2008).

4.  Residuals of a broken neck with vocal cord injury were 
not incurred in or aggravated by active duty.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2008).

5.  Residuals of head injury were not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for eye disabilities, 
PTSD and residuals of head and neck injuries.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.  

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).   

The veteran was provided VCAA notice in letters mailed in 
April 2003 and June 2003, before the initial adjudication of 
the claims in February 2004.  Although the veteran was not 
provided notice with respect to the disability-rating or 
effective-date element of the claims until October 2007, 
after the initial adjudication of the claims, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for the 
claimed disabilities.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
earlier notice with respect to those elements of the claims 
is no more than harmless error.

Moreover, as to the claim for glaucoma, the Court has held 
that, because the terms "new" and "material" in a new and 
material evidence claim have specific, technical meanings 
that are not commonly known to VA claimants, when providing 
the notice required by the VCAA, it is necessary, in most 
cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of the evidence that must be presented.  The Court 
further held that the duty to notify requires that the 
Secretary look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.
Kent v. Nicholson, 20 Vet. App. 1 (2006).

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in June 2003, and again in March 2008.  These 
documents not only informed the appellant of the specific 
technical meanings of "new" and "material," but also informed 
him of the bases for the denial in the prior decision and 
described the type of evidence that would be necessary to 
substantiate the elements that were found insufficient in the 
previous denial.

The Board further notes that service treatment records have 
been obtained.  In addition, the RO has requested that the 
veteran provide as much detail as possible relating to the 
alleged trauma he claims resulted in his PTSD, neck and head 
injuries.  In January 2008, upon receipt of all information 
provided by the veteran, the RO made a formal finding that 
information required to corroborate stressful events 
described by the veteran was insufficient to send to U. S. 
Army & Joint Services Records Research Center (JSRRC) or the 
Marine Corps or National Archives and Records Administration.  
In view of the evidence showing no diagnosis of PTSD, and no 
reference to head and neck injury for years following 
service, it is clear that further efforts to obtain 
additional records would be of no benefit to the veteran and 
only further delay the disposition of this appeal.  All 
available post-service medical evidence identified by the 
veteran has been obtained.  

The Board notes that a VA examination has not been conducted 
in this case and a VA medical opinion has not been obtained.  
The VCAA and the pertinent implementing regulation provide 
that the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  In this case, as will be discussed in more detail 
below, the Board concludes that, as the evidence does not 
establish an in-service injury or disease that may be related 
to the claimed disorders, an examination or nexus opinion is 
not necessary to reach a decision on the claims.  As to the 
glaucoma claim, VA is not obliged to obtain such an opinion 
if new and material evidence to reopen a claim has not been 
received.  See 38 C.F.R. § 3.159(c)(4).

Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
any of the claims.  The Board is also unaware of any such 
evidence.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order for a claim for service connection for PTSD to be 
successful, there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in- service stressor.  38 C.F.R. § 3.304(f) (2008); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Glaucoma

Entitlement to service connection for glaucoma was denied in 
an unappealed March 1988 RO decision based on the RO's 
determination that the veteran did not have glaucoma that was 
related to service.

After review, the Board finds that the evidence submitted 
since the March 1988 decision is not new and not material.  
The evidence before the RO at that time included the service 
medical records which showed no eye pathology and 20/20 
uncorrected vision bilaterally at separation, as well as VA 
treatment records including those in April 1961 showing no 
eye pathology.  

Evidence added to the record since the 1988 decision includes 
lay statements, to include statements of the appellant to the 
effect that he had glaucoma since service.  Private and VA 
treatment records reflect diagnoses of glaucoma dating from 
1996 to the present.  The appellant has added no medical 
evidence in support of the argument that any current glaucoma 
was incurred in service or is otherwise related to service.  
While the statements on the appellant's behalf are new, they 
are not material.  In this regard, the Board notes that as a 
lay person, the appellant is not competent to provide an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

None of the medical evidence added to the record since March 
1988 supports the proposition that the veteran has glaucoma 
that is in any way causally related to service.  The evidence 
submitted since the last denial does not raise a reasonable 
possibility of substantiating the claim, as required by 38 
C.F.R. § 3.156(a).  Accordingly, the Board must conclude that 
new and material evidence has not been presented to reopen 
this claim.

Bilateral eye disability other than glaucoma

To the extent that the veteran urges that he has an eye 
disability other than glaucoma that is related to service, 
the Board finds no present eye disability other than 
glaucoma.  Although the medical evidence of record suggests 
that the veteran has glaucoma first manifested may years 
after service, there is no other confirmed diagnosis of eye 
disability.  An isolated assessment of right eye cataract in 
September 1996 private treatment records has been followed by 
VA eye clinic treatment records and examinations replete with 
reference to glaucoma as the only current eye disability.  
Treatment records fail to corroborate his assertions of 
current, post service eye disability other than glaucoma.  
The Board notes that in order to be granted service 
connection, a claimant must first have a disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists).  

Moreover, if the veteran does in fact have a cataract of the 
right eye, service connection for this disability would still 
not be in order because there is no medical evidence of this 
disorder until many years following the veteran's discharge 
or medical evidence of a nexus between the disorder and the 
veteran's active service.

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule.

PTSD 

The Board notes that while the veteran has offered several 
accounts of in-service stressors, none of these have proved 
verifiable.  More significantly, he has no diagnosis of PTSD.  
The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Since the veteran does not have a diagnosis of PTSD, the 
claim must be denied.  See 38 C.F.R. § 3.304(f).  

Residuals of broken neck with vocal cord injury and head 
injury

The veteran urges that in service he fell from a 10 to 15 
foot high tower in Guam and hurt his head and neck and vocal 
cords.  He testified that he did not receive medical 
treatment at the time but informed his sergeant and 
commanding officer.  They reportedly told him he would be 
okay since he was a young man at the time.  He also reported 
that he later fell and hit his head on a faucet in a bathroom 
at a service hospital.  He testified that he must have passed 
out because he later woke up in a bed in that hospital.  He 
also reported falling down while at reveille on occasion.

Service treatment records fail to corroborate these accounts.  
There is no indication of head, neck or vocal cord 
abnormality in service.  In addition, there is no medical 
evidence of any of these claimed disabilities for years 
following service.  Parenthetically, the Board notes that to 
the extent that the veteran made a claim for fainting and 
weakness in 1955 associated with a claim denied in March 
1955, he reported that he fainted and fell in service in 1943 
at Camp Butler, North Carolina.  It was confirmed that he was 
treated at Camp Butler, North Carolina, for a cold later 
diagnosed as measles.  

Although the veteran reported that he received treatment at 
the VA medical center in New Orleans between 1946 and 1948, 
that facility reported in 2003 that no records of such 
treatment were available.  Moreover, in applications for 
domiciliary care dated in March and April 1955, the veteran 
reported no previous VA treatment.  

Treatment records from Ochsner Clinic reflect treatment since 
April 1996, with a report of no neck pain at that time.  The 
veteran apparently had a stroke in 1997.  CT scan of the head 
in February 1997 disclosed a focal area of mildly decreased 
attenuation within the right parietal cortex and subcortical 
white matter which may represent a zone of ischemia or 
infarction of indeterminate age.  VA records reflect an MRI 
of the brain in October 2000 showing mild cerebral and 
cerebellar atrophy for age 78 years.  In December 2006 
treatment, the veteran reported a history of hoarseness and 
vocal cord damage approximately 50 years earlier.  The 
impression included hoarseness, dysphonia and tobacco use.  

Thus, the Board finds no corroborating evidence of in-service 
injury to the neck, vocal cords or head.  Moreover, the 
service medical records support a finding that no such 
injuries occurred or resulted in any chronic residuals.  
Treatment records for years following service also fail to 
note such disabilities.  There was no chronic disability in 
service or continuity of symptomatology since service to link 
any current complaints related to hoarseness to service.  The 
more recent findings on MRI and CT scan are not shown to be 
related to any incident of service.  Furthermore, no medical 
opinion or other competent evidence links any current 
complaint or finding to service.  VA and private treatment 
records show only current complaints and findings many years 
after service, and there is no competent evidence of a 
relationship between these and service.  

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claims for service connection.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule.


ORDER

Reopening of the claim of entitlement to service connection 
for glaucoma is denied.

Entitlement to service connection for a bilateral eye 
disability other than glaucoma is denied.

Entitlement to service connection for residuals of a broken 
neck with vocal cord injury is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for residuals of head 
injury is denied.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


